DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination an electronic warfare support unit for receiving a threat signal and generating a Pulse Description Word (PDW) using the received threat signal; an electronic warfare system display for downloading the PDW to perform a threat signal analysis and selecting an electronic attack technique based on the threat signal analysis; an electronic attack unit for outputting at least one of noise jamming and deception jamming based on the electronic attack technique selected in the electronic warfare system display to perform an electronic attack; a threat signal simulator for generating the threat signal and outputting the generated threat signal to the electronic warfare support unit and the electronic attack unit; and a scenario simulator for generating a list of threat signals, the threat signal being generated by the threat signal simulator, and operating the threat signal simulator and the electronic warfare system display; wherein the PDW is downloaded by control of the electronic warfare system display regardless of whether the scenario simulator is operating or not, wherein a predetermined number of PDWs are stored in a PDW storing plate included in the electronic warfare support unit in order to analyze the threat signal in non-real time, wherein an electronic attack performed in the electronic attack unit is not performed in real-time by a threat analysis of the electronic warfare support unit but is performed in non-real- time by an electronic attack technique preset in the electronic warfare system display, wherein the electronic warfare system display sets a beginning condition required for reception of the threat signal by the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KEITH FERGUSON/Primary Examiner, Art Unit 2648